Citation Nr: 1522226	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's claim was previously remanded for development by the Board in November 2012.  

In April 2013, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence and any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's peripheral neuropathy did not manifest as a result of his active military service.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in May 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The May 2007 VCAA letter was sent prior to the rating decision in September 2007.  Therefore, VA fulfilled its duty to notify. 


The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment and personnel records, his lay contentions and submissions, and various private treatment records.  The Veteran was provided the opportunity to provide the approximate dates, location, and nature of the alleged herbicide exposure. Additionally, the U. S. Army and Joint Services Records Research Center (JSRRC), conducted a review of herbicide exposure with the information provided by the Veteran and submitted correspondence in May 2009.

The prior remand instructions were substantially complied with for the Veteran's claim.  The November 2012 Board remand instructions stated that the Veteran's medical records be updated, and that he undergo a VA examination. The Veteran underwent a peripheral nerves conditions Disability Benefits Questionnaire (DBQ), in December 2012, and in November 2012 the Veteran was notified that his VAMC records had been obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The December 2012 DBQ is adequate, as the examination report shows that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Peripheral Neuropathy 

The Veteran seeks service connection for peripheral neuropathy.  He does not assert that he stepped foot on Vietnam soil during service; but, rather, he believes that he may have been exposed to Agent Orange when he was assigned to Special Services in Guam.  In his January 2009 statement, the Veteran stated to the effect that he was ordered to prepare and mix herbicides to kill jungle growth at or near the area of the special services compound.  The Veteran stated that he was ordered to this assignment multiple times in 1968 and 1969.  The Board notes that it is not required to address every other possible theory of entitlement sua sponte.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  As such, the Board will address the Veteran's theory that his peripheral neuropathy is related to his exposure to herbicides in Guam.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2014).  Early-onset peripheral neuropathy is one such enumerated disability.  Id.  In order to warrant service connection for peripheral neuropathy on the basis of presumed Agent Orange exposure, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of § 3.307(e), the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran, who during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Again, the Veteran did not serve in Vietnam, nor does he contend that he had such service.  Instead, the instant claim for service connection for peripheral neuropathy is based upon the Veteran's alleged exposure to herbicides during active service while stationed in Guam. 

The Board notes at the outset that the Veteran was diagnosed with diabetic peripheral neuropathy at his December 2012 DBQ.  Accordingly, the first element of service connection is met.

Turning to second element of service connection, in-service incurrence of disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, there is no medical or other evidence of peripheral neuropathy in service or within the one year presumptive period found in 38 C.F.R. § 3.307(a)(3) and (a)(6)(ii).  The Veteran's service treatment records show no complaint, treatment, or diagnosis of peripheral neuropathy.  The Veteran's separation Report of Medical Examination from November 1977 revealed normal upper extremities, feet, and lower extremities.  Instead, the Veteran's peripheral neuropathy was not demonstrated until approximately 1991, approximately two to three years after his diagnosis of diabetes, roughly 15 years after service and well beyond any of the applicable presumptive periods for service connection.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137; 38 C.F.R. §§ 3.307(a)(3) and (a)(6)(ii), 3.309(a) and (e).  In this case, however, the Veteran has not alleged, and the record has not otherwise revealed, that any symptoms of peripheral neuropathy were present in, or have been recurrent since, service.

With regard to in-service injury, again, the Veteran contends that his peripheral neuropathy is a result of exposure to herbicides in Guam.  He did not serve in the Republic of Vietnam during his period of active duty, nor does he so argue, so exposure to herbicides cannot be presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Instead, the Veteran asserts that he was exposed to herbicides in conjunction with his duties while stationed in Guam.  The 

In this regard, the Department of Defense has compiled an official list reflecting the use, testing, and storage of herbicides at various locations.  However, this list does not indicate that herbicides were ever used or stored in Guam.  Furthermore, in a May 2009 response from the U.S. Army and Joint Services Records Research Center (JSRRC), the JSRRC found that the available historical data did not document any herbicide spraying, testing, storage, transportation or usage either on Naval ships or in Guam.  As such, the JSRRC was unable to verify that the Veteran was exposed to herbicides while serving in Guam. 

Because the Secretary of VA, in conjunction with scientific input from the National Academy of Sciences, has determined that herbicides can cause peripheral neuropathy (see Notice, 72 Fed. Reg. 32395 -32407 (2007)), if it can be established that the Veteran was in fact exposed to such herbicides during the course of his service, the nexus to service could be presumed under law.  However, in this case, the problem is the absence of competent and probative evidence indicating that the Veteran was exposed to herbicides during his active service in Guam. 

The Veteran has not submitted any other evidence, lay or medical, to suggest that he was exposed to herbicides during service.  Rather, the only evidence suggesting that herbicides were present involves the Veteran's assertions.  While the Veteran is sincere in his belief that he was exposed to herbicides in Guam, the Veteran is not competent to state that the chemicals he used to combat jungle growth were herbicides.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service). 

The Department of Defense and JSRRC, who are the custodians of this type of information, have determined that herbicides were not present in Guam for the specified periods of time.  As such, the Veteran's generalized assertions are not shown to be based on actual personal knowledge but speculation, and the statements made by the Department of Defense and JSRRC hold greater probative weight. 

In short, the Board places greater probative and persuasive value on the research data from the JSRRC and Compensation Services, as well as the Department of Defense, that contain service department information showing no evidence of potential herbicide exposure in Guam.  Thus, the Board finds that a preponderance of the evidence is against a finding of in-service herbicide exposure. Accordingly, the second element of service connection is not satisfied, service connection for peripheral neuropathy is not warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


